Gose, J.
(dissenting) — I think the conclusion reached by the majority of the court does violence to the language of the franchise. It would seem that if the city had intended that the appellant should give and receive transfers on the basis of an equal division of the fare, it would have so provided in plain and unequivocal terms. It did provide, however, that the redemption should be made “for such a proportionate part of the fare paid as the run or local route of the car on which transfer is received bears to the sum of the runs of the local route of the cars from which the transfer issued and on which the transfer is received.” The meaning of the language quoted is somewhat obscure, but it is apparent to the writer that it means something else than that a transfer shall be made in all cases on the basis of an equal division of the fare. I think a reasonable construction of the words leads to the conclusion that the city intended that the redemption should be made on the basis of the distance traveled by each passenger over the respective lines. This construction would protect the equities of the parties, and harmonize with the language of the franchise.
I therefore dissent.
Mount, J., concurs with Gose, J.